 Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 1 of 11 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

HISCOX INSURANCE COMPANY, INC.,           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                    CASE NO. 20-cv-221
                                          )
COX RADIO, INC., COX ENTERPRISES, INC., )
MICHAEL CALTA, MATTHEW CHRISTIAN          )
LOYD and TERRY GENE BOLLEA,               )
                                          )
      Defendants.                         )
__________________________________________)

                     COMPLAINT FOR DECLARATORY JUDGMENT

       HISCOX INSURANCE COMPANY, INC. (“Hiscox”) pursuant to FED. R. CIV. P. 57 and

28 U.S.C. § 2201, respectfully submits this Complaint for Declaratory Judgment against

Defendants, COX RADIO, INC. (“Cox Radio”), COX ENTERPRISES, INC. (“Cox Enterprises”),

MATTHEW CHRISTIAN LOYD (“Loyd”), MICHAEL CALTA (“Calta”) and TERRY GENE

BOLLEA (“Bollea”), and states as follows:

                                 Parties, Jurisdiction, and Venue

       1.      Hiscox is a foreign corporation incorporated in the State of Illinois with its principal

place of business in Chicago, Illinois and is authorized to do business in the State of Florida.

       2.      Bollea is an individual and plaintiff in the underlying action, resides in Pinellas

County, Florida, and is a citizen of the State of Florida.

       3.      Cox Enterprises is a foreign corporation incorporated in the State of Delaware with

its principal place of business in Atlanta, Georgia, authorized to do business in the State of Florida.

       4.       Cox Radio, is a foreign corporation incorporated in the State of Delaware with its

principal place of business in Atlanta, Georgia, authorized to do business in the State of Florida.

                                                  1
 Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 2 of 11 PageID 2



       5.      Loyd is an individual and a named defendant in the underlying action and is a

citizen of the State of Florida domiciled in Hillsborough County, Florida.

       6.      Calta is an individual and a named defendant in the underlying action and is a

citizen of the State of Florida domiciled in Pasco County, Florida.

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1)

because of the complete diversity of citizenship and residency between Plaintiff and Defendant,

and the amount in controversy exceeds $75,000 exclusive of interest and costs.

       8.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391.

                                      Factual Background

                           A.      THE UNDERLYING LAWSUIT

       9.      On May 2, 2016, Bollea filed the underlying lawsuit captioned Terry Gene Bollea

professionally known as Hulk Hogan vs. Don Buchwald & Associates, Inc., et al., in the Circuit

Court of the Sixth Circuit in and for Pinellas County, Florida and assigned the Case Number 16-

002861-CI. (the “Underlying Lawsuit”).

       10.     On January 4, 2019, Bollea filed the Second Amended Complaint in the Underlying

Lawsuit (the “Underlying Complaint”). A copy of the Underlying Complaint is attached hereto as

Exhibit “A”.

       11.     The Underlying Complaint alleges that Bollea was the victim of an ongoing scheme

orchestrated by defendants Calta and Loyd who allegedly victimized Bollea by obtaining, using,

disclosing, selling, disseminating, and exploiting surreptitiously-recorded and illegally-obtained

footage of Bollea naked, engaged in sexual activity, and having private conversation in a private

bedroom (the “Bollea Footage”).




                                                2
 Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 3 of 11 PageID 3



       12.    Specifically, the Underlying Complaint alleges that in 2012 and again in 2015,

Defendants Loyd and Calta, leaked and sold excerpts of the Bollea Footage to tabloid news sites

TMZ, TheDirty.com, and Gawker.com.

       13.    The Underlying Complaint further alleges that Defendants Loyd and Calta

ultimately tried to extort money from Bollea in exchange for the Bollea Footage—which included

a recording in which Bollea was making racially insensitive comments.

       14.    The Underlying Complaint alleges that the Bollea Footage allegedly led to the

destruction of Bollea’s career as it is alleged that Defendants Loyd and Calta conspired to leak,

sell and anonymously send footage to websites, including TMZ.com, TheDirty.com, and

Gawker.com.

       15.    Bollea alleges in the Underlying Complaint:

       77. Following the Gawker.com Posting, Cox Radio knew Bubba suspected Loyd
       was involved in leaking Footage of Bollea to the media. In fact, Cox Radio is
       believed to have initiated an investigation into the leaks of Footage during this time
       period.
                                                ***
       81. In mid-August 2013, Cox Radio supervisory personnel met with Loyd about
       Bubba’s claim that Loyd was responsible for selling Footage and Loyd’s concerns
       about Bubba trying to get Loyd ﬁred. On August 20, 2013, Calta sent Burton an e-
       mail indicating Cox was contemplating letting Bubba go.

       82. On August 26, 2013, Cox ﬁred Loyd. Shortly after his departure, Loyd tweeted,
       “Revenge is the best revenge. ... right Bubba? Just checking. . .”

       83. After Loyd’s termination, the hostility between Calta and Bubba got worse. In
       late 2013-early 2014, Cox Radio executives and Burton frequently were called on
       to intervene in on-air and social media attacks between Calta and Bubba.

                                             ***
       105. As Calta, Loyd, Burton, and Cox Radio were conspiring in the ongoing war
       against Bubba, more illegal Footage of Bollea surfaced. This time, in July 2015,
       when the animosity between Calta, Loyd, Cox Radio, and Bubba was at its peak
       and TPD’s criminal investigation over Footage was coming to an end, the most
       damaging, racially insensitive portions of the illegally recorded Footage were
       leaked to The Enquirer.

                                                 3
Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 4 of 11 PageID 4



                                          ***
    132. Once screen shots from the Footage surfaced on TheDirty.com and Loyd quit
    Bubba’s show and was promoted by Cox Radio, the illegally recorded Footage and
    its source was a topic of discussion with Cox Radio; and Cox Radio’s agents,
    employees, and supervisory personnel knew about, openly discussed and/or viewed
    Bollea Footage that had been stolen from Bubba’s studio and circulated at Cox
    Radio’s facilities.

    133. However, Calta, Loyd, Burton, Cox Radio, and DBA failed to take any steps
    to notify or warn Bollea or Houston about the Footage or to prevent the Footage
    from being disseminated, used and/or exploited.

    134. Cox, Calta, Loyd, Burton, Cox Radio, and DBA also failed to take any steps
    to prevent any further disclosure, dissemination or use of the Footage despite their
    ability to do so.
                                             ***
    175. On October 4, 2012, Gawker posted the 1:41 Video to the Internet, along with
    a graphic narrative description of portions of the 30 Minute Video not contained in
    the 1:41 Video (the “Gawker.com Posting”). At least 7 million people watched the
    1:41 Video on the Internet.

    176. That same day, Burton and Calta had nine phone calls and talked for nearly 30
    minutes. Calta also called Peirce and Brennan. Oliviero called Loyd and Calta.
    Loyd called Epps and, using the alias “Jim Jannero,” direct messaged Daulerio. All
    of these communications were about the conspiracy and Footage. Burton also
    forwarded Calta a story published on heavydot.com about the release of the Hulk
    Hogan sex tape, in response to which Calta replied “That’s GREAT!”

                                             ***
    183. TMZ paid Loyd (between $8,500-$10,000) for the information he provided
    about, and as a licensing fee for access to and a transcript of Footage. In order to
    cover his tracks, Loyd directed TMZ to send that payment to Burbridge, who cashed
    the check, took a fee, and then gave the rest to Loyd and Carrega.
                                             ***
    187. Davidson represented and acted on behalf of and in concert with Loyd,
    Carrega, Burbridge, and the conspiracy. He spoke to Houston and told him that his
    client possessed surreptitious recordings of Bollea, one of which contained
    insensitive racial remarks which could have the effect of causing great economic
    harm to Bollea if released publicly. Initially, Davidson requested $1 million for the
    DVDs. Davidson also said that the 30 Minute Video was sent to Gawker as a “shot
    across the bow.”
                                             ***
    218. The FBI interviewed Burbridge, who conﬁrmed that Loyd leaked stills from
    surreptitious Footage to TheDirty.com and was paid by TMZ for leaking
    information about the Footage.



                                             4
 Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 5 of 11 PageID 5



       219. Burbridge also explained to the FBI how she, Carrega, and Loyd watched the
       Footage on Veterans Day 2012 at Loyd’s house on Loyd’s computer, and later had
       a conference call and meeting with Davidson in Pinellas County, Florida to plan
       out their exchange with Bollea.
                                              ***

       276. On July 24, 2015, two days after Loyd and Calta’s 35-minute call and Calta’s
       calls to Brennan and Burton, The National Enquirer and its sister publication
       RadarOnline.com (collectively, the “Enquirer”), gave notice to Bollea’s counsel
       that the Enquirer intended to publish excerpts from what they claimed was a
       conﬁdential “sealed” transcript of Footage from the Gawker Litigation.

       277. On July 24, 2015, the Enquirer published its story quoting excerpts from the
       surreptitious Footage of Bollea, which they described as coming from a court-
       protected, conﬁdential transcript. That same day, the Enquirer’s Lachlan Cartwright
       tweeted that Gawker was not its source for its story, and that the Enquirer was
       provided with a “transcript” of Footage. However, the Enquirer since conﬁrmed it
       had no transcript or copies of any recordings of Bollea Footage.

See Underlying Complaint.

       16.      Notably, the Underlying Complaint concedes that the Defendants’ actions were

neither negligent nor news-gathering activities, stating at Paragraph 283 that:

       Defendants, in doing the things alleged herein, acted with actual malice and
       reckless disregard of Bollea’s rights. Moreover, although none of the Defendants
       were acting in the capacity of a member of the “press” while engaging in the
       conduct forming the basis of this action, the actions of each of the Defendants,
       alleged herein, still served no legitimate public interest . . .

See Underlying Complaint at ¶ 283 (Emphasis added).

       17.     Bollea asserts ten causes of action in the Underlying Complaint: (1) Invasion of

Privacy and/or Aiding and Abetting Invasion of Privacy; (2) Public Disclosure of Private Facts

and/or Aiding and Abetting Public Disclosure of Private Facts; (3) Invasion of Privacy by Intrusion

Upon Seclusion and/or Aiding and Abetting Invasion of Privacy by Intrusion Upon Seclusion; (4)

Intentional Infliction of Emotional Distress; (5) Intentional Interference with Contractual Relations

and Advantageous Business Relationships; (6) Violation of Section 934.10 Florida Statutes and/or




                                                 5
 Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 6 of 11 PageID 6



Aiding and Abetting of Violation of Section 934.10, Florida Statutes; (7) Civil Conspiracy; (8)

Negligent Retention – Cox & Buchwald; (9) Negligence – Cox; and (10) Negligence – Buchwald.



                                B.      THE INSURANCE POLICY


       18.    Hiscox issued an insurance policy to Cox Enterprises, bearing effective dates of

December 1, 2011 through December 1, 2012 providing Multimedia Coverage, designated policy

no. US UUA 2619952.11 (the “Policy”). A true and correct copy of the Policy is attached hereto

as Exhibit “B”.

       19.    The Policy provides Multimedia Coverage up to the $15,000,000 Single Aggregate

Limit and is subject to a $500,000 Retention.

       20.        The Policy states in relevant part:

       We will indemnify you for defense costs and damages incurred as a result of a claim
       that falls within WHAT HAS TO GO WRONG (Section II) under this policy,
       WHAT WE WILL PAY (Section IV) under this policy, and HOW MUCH WE
       WILL PAY (Section V) under this policy.

                                                  ***
       II. WHAT HAS TO GO WRONG

       Media, personal injury and negligent media content liability

       The performance of media activities by you or anyone on your behalf during the
       policy period results in a claim against you that arises from covered media or
       advertising, regardless of when such claim is made or where such claim is brought,
       and including but not limited to any claim for any actual or alleged:

                                                  ***

       d. defamation, including but not limited to libel, slander, trade libel, product
       disparagement, and injurious falsehood;

       e. infliction of emotional distress or outrage;

       f. breach of duty of confidentiality, invasion of privacy or violation of any other
       legal protections for personal information, including but not limited to false light,
                                                   6
Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 7 of 11 PageID 7



    intrusion upon a person's seclusion, public disclosure of a person's private
    information, misappropriation of a person's picture, name, voice, or identity for
    commercial gain, or unauthorized interception or recording of sound or data in
    violation of a civil anti-wiretap statute;

                                            ***

    i. unfair competition, deceptive business practices, or false designation or origin,
    but only when asserted in conjunction with and based on the same factual
    allegations as a claim under (a), (b), (c), (d), or (e) above;

                                            ***

    l. negligent supervision of an employee, but only when asserted in conjunction with
    and based on the same factual allegations as a claim under (a), (b), (c), (d) or (e)
    above; and/or

    m. any form of negligence (including any negligent act, negligent error, negligent
    omission, negligent misrepresentation, negligent misstatement, including negligent
    transmission of a computer virus) but only where arising from your media content
    disseminated in covered media or advertising.

                                            ***

    IV. What we will pay

    Payments toward defense costs         We will pay covered defense costs as
                                          incurred by you.

    Payment toward claim resolution       We will pay covered damages as incurred by
                                          you


    21.    The Policy also contains the following definitions:

    Definition of “Covered Media.” Where the phrase “covered media” appears within
    this policy (whether in the singular or plural), it shall solely mean the following:
    All publications, programming and other communications (but not including
    ordinary business communications not directly related to the preparation,
    dissemination or promotion of your multimedia products) produced or
    disseminated by you; including but not limited to content of personal appearances
    by you and all content disseminated via web sites owned or operated by you.

                                          ***
    “Advertising” means advertising, publicity, or promotion in or of covered media.
                                          ***


                                             7
Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 8 of 11 PageID 8



    “Media activities” means:

    1. the gathering, acquisition, investigation, collection, researching, creation and
    compilation of media content;

    2. any broadcast, transmission, dissemination, telecast, cablecast, syndication,
    serialization, podcast, streaming, or production of media content;

    3. any publication, republication, or dissemination of media content including any
    special editions or supplements to such media content;

    4. any digital, online, or electronic dissemination of media content,… regardless of
    the mode or method of communication of such media content.

    “Media content” means the substance of any communication of any kind
    whatsoever within covered media or advertising, regardless of the nature or form
    of such “media content” or the medium by which such “media content” is
    communicated, including but not limited to language, data, facts, fiction, music,
    photographs, images, advertisements, artistic expression, or visual or graphical


    22.    The Policy is modified by Endorsement 1, which states:


    In consideration of the premium charged and on the understanding that this
    endorsement leaves all other terms, conditions and exclusions unchanged, it is
    agreed that:

    1. Under What Has To Go Wrong (Section II), Media, personal injury and negligent
    content liability, paragraph l. is deleted in its entirety and replaced with the
    following:

    l. negligent supervision of an employee, but only when asserted in conjunction
    with and based on the same factual allegations as a claim under (a) - (m);
    and/or

    2. Also under What Has To Go Wrong (Section II), Media, personal injury and
    negligent content liability, paragraph k. is deleted and replaced with the
    following:

    k. disclosure of a trade secret, but only where the disclosure alleged was to the
    public within covered media;

                                           ***
    5. Under Definitions (Section VIII), “Advertising” is deleted and replaced with the
    following:


                                             8
 Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 9 of 11 PageID 9



        “Advertising” means advertising, marketing, publicity, or promotion of the
        insured's, existing subsidiary's, or acquired entity's own goods and services and of
        the goods and services of their clients.

        6. Under General Matters (Section IX), Alternate dispute resolution is deleted in
        its entirety and replaced with the following:

        We and you agree that any dispute arising out of or relating to this policy, including
        but not limited to its construction, application and validity, or any breach thereof,
        shall be submitted to non-binding mediation prior to the commencement of
        litigation by either party. We and you shall mutually agree on the choice of a
        mediator, as well as a location for mediation. Each party shall bear its own fees and
        costs in connection with any mediation but the fees and expenses of the mediator
        shall be shared equally by the parties.

        23.     To the extent that the Underlying Lawsuit alleges facts, the facts alleged do not

implicate the Policy because the allegations fail to fall within the aforementioned definitions of

“media activity,” “media content,” or “covered media,” and thus the Policy does not provide

coverage.

        24.     Pursuant to the terms of the Policy, Hiscox attended mediation with Cox Radio and

Cox Enterprises on January 23, 2020, to address and attempt to resolve the coverage issues

between them, which mediation was unsuccessful.

                           COUNT I - DECLARATORY JUDGMENT

        25.     Hiscox realleges and incorporates the allegations contained in Paragraphs 1-24

above as if fully set forth herein.

        26.     Hiscox seeks an Order from the Court determining the obligations of Hiscox to the

Parties relative to the Underlying Lawsuit, including a determination that Hiscox is not obligated

to defend and/or indemnify Cox Enterprises, Cox Radio, Loyd or Calta relative to the Underlying

Lawsuit.




                                                  9
Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 10 of 11 PageID 10



          27.   An actual, justiciable controversy exists between the Parties regarding Hiscox’s

obligations under the Policy in regards to the Underlying Lawsuit within the meaning of 28 U.S.C.

§ 2201 as demonstrated by the facts alleged herein.

          28.   Accordingly, Hiscox is uncertain as to its rights, duties and obligations under the

Policy.

          29.   A bona fide, actual, present practical need for a declaration exists.

          30.   The declaration requested concerns a present, ascertained or ascertainable state of

facts or present controversy as to a state of facts.

          31.   A privilege or right of the Plaintiff is dependent upon the facts or the law applicable

to the facts.

          32.   The Parties have an actual, present, adverse and antagonistic interest in the subject

matter, either in law or in fact.

          33.   The relief sought by Hiscox is not merely the giving of legal advice or the answer

to questions propounded for curiosity.

          34.   Further, Hiscox seeks an Order awarding Hiscox such other relief as the Court

deems proper.

          WHEREFORE the Plaintiff, HISCOX INSURANCE COMPANY, INC., respectfully

requests that this Court resolve this controversy pursuant to FED. R. CIV. P. 57 and 28 U.S.C. §

2201 and determine the rights and obligations of the Parties under the Policy relative to the

Lawsuit, enter a declaration that Hiscox is not required to defend and/or indemnify Defendants

COX RADIO, INC., COX ENTERPRISES, INC., MICHAEL CALTA and/or MATTHEW

CHRISTIAN LOYD in relation to the claims raised by TERRY BOLLEA in the Underlying

Lawsuit, and any other relief this Court deems just.



                                                  10
Case 8:20-cv-00221-JSM-SPF Document 1 Filed 01/28/20 Page 11 of 11 PageID 11



                       Respectfully submitted this 28 day of January, 2020,

                                             LYDECKER |DIAZ
                                             Attorneys for Plaintiff,
                                             HISCOX INSURANCE COMPANY, INC.
                                             1221 Brickell Avenue, 19th Floor
                                             Miami, Florida 33131
                                             (305) 416-3180 – Phone
                                             (305) 416-3190 – Fax

                                     By:     _/s/ Stephen Hunter Johnson_____
                                             STEPHEN HUNTER JOHNSON
                                             Florida Bar No. 12362
                                             shj@lydeckerdiaz.com
                                             SHAWN L.M. HAIRSTON
                                             Florida Bar No. 110046
                                             shairston@lydeckerdiaz.com




                                        11
